




EXHIBIT 10.3


SHARE EXCHANGE AGREEMENT


AMONG


HOME SYSTEM GROUP


HOLY (H.K) LIMITED


OCEANIC WELL PROFIT INC


AND


THE SHARE HOLDERS OF HOLY (H.K) LIMITED LISTED ON


SCHEDULE 1


DATED AS OF


December 11, 2006



 
 

--------------------------------------------------------------------------------

 




       
TABLE OF CONTENTS
           
PAGE
     
INDEX OF SCHEDULES AND EXHIBITS
..IV
     
ARTICLE I. EXCHANGE OF SHARES
.1
     
1.1
Agreement to Sell
...1
1.2
Purchase Price
..1
1.3
Mechanics of Exchange
...2
1.4
No Fractional Shares
2
     
ARTICLE II. REPRESENTATIONS AND WARRANTIES OF OCEANIC WELL PROFIT INC
.2
     
2.1
Organization and Qualification
..3
2.2
Subsidiaries
3
2.3
Articles of Incorporation and Bylaws
3
2.4
Authorization and Validity of this Agreement
3
2.5
No Violation
4
2.6
Capitalization and Related Matters
..4
2.7
Compliance with Laws and Other Instruments
..5
2.8
Certain Proceedings
.6
2.9
No Brokers or Finders
...6
2.10
Title to and Condition of Properties
6
2.11
Absence of Undisclosed Liabilities
..7
2.12
Changes
.7
2.13
Material Contracts
..8
2.14
Tax Returns and Audits
..9
2.15
Material Assets. 10
 
2.16
Insurance Coverage
.10
2.17
Litigation; Orders
.11
2.18
Licenses
...11
2.19
Interested Party Transactions
..11
2.20
Governmental Inquiries
.12
2.21
Bank Accounts and Safe Deposit Boxes
...12
2.22
Intellectual Property
..12
2.23
Stock Option Plans; Employee Benefits
..12
2.24
Employee Matters
13
2.25
Environmental and Safety Matters
...13
2.26
Material Customers
.14
2.27
Inventories
14
2.28
Money Laundering Laws
..14
2.29
Disclosure
.15
2.30
Finders and Brokers
15

i 

 
 

--------------------------------------------------------------------------------

 










   
PAGE
     
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF HOME SYSTEM GROUP
16
     
3.1
Organization; Good Standing
16
3.2
HOME SYSTEM GROUP Common Stock
16
3.3
Authority; Binding Nature of Agreements
16
3.4
Non-Contravention; Consents
17
3.5
Finders and Brokers
18
3.6
Reports and Financial Statements; Absence of Certain Changes
18
3.7
Compliance with Applicable Law
19
3.8
Complete Copies of Requested Reports
19
3.9
Full Disclosure
19
     
ARTICLE IV. COVENANTS OF HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC..
19
     
4.1
Access and Investigation
19
4.2
Operation of Business
20
4.3
Filings and Consents; Cooperation
21
4.4
Notification; Updates to Disclosure Schedules
22
4.5
Commercially Reasonable Efforts
23
4.6
Confidentiality; Publicity
23
     
ARTICLE V. COVENANTS OF HOME SYSTEM GROUP
23
     
5.1
Notification
23
5.2
Filings and Consents; Cooperation
24
5.3
Commercially Reasonable Efforts
24
5.4
Disclosure of Confidential Information
24
5.5
Indemnification
25
     
ARTICLE VI. CLOSING CONDITIONS OF HOME SYSTEM GROUP
27
     
6.1
Accuracy of Representations and Warranties
27
6.2
Additional Conditions to Closing
27
6.3
Performance of Agreements
28
6.4
Consents
28
6.5
No Material Adverse Change
28
6.6
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC Closing Certificates
28
6.7
Transactional Agreements
28
6.8
Resignation of Directors and Officers
29
6.9
Delivery of Stock Certificates, Minute Book and Corporate Seal
29
     
ARTICLE VII. CLOSING CONDITIONS OF THE SHAREHOLDERS
29
     
7.1
Accuracy of Representations and Warranties
29
7.2
Additional Conditions to Closing
29
7.3
HOME SYSTEM GROUP Closing Certificates
30
7.4
No Material Adverse Change
30





ii

 
 

--------------------------------------------------------------------------------

 






               
PAGE
     
7.5
Performance of Agreements
30
7.6
Consents
30
7.7
HOME SYSTEM GROUP Stock
31
     
ARTICLE VIII. FURTHER ASSURANCES
.31
     
ARTICLE IX. TERMINATION
31
     
9.1
Termination
31
9.2
Termination Procedures
.32
9.3
Effect of Termination
..32
     
ARTICLE X. MISCELLANEOUS
33
     
10.1
Survival of Representations and Warranties
.33
10.2
Expenses
33
10.3
Entire Agreement
33
10.4
Counterparts
33
10.5
Descriptive Headings
33
10.6
Notices
34
10.7
Choice of Law
.34
10.8
Binding Effect; Benefits
34
10.9
Assignability
.35
10.10
Waiver and Amendment
35
10.11
Attorneys' Fees
35
10.12
Severability
35
10.13
Construction
35
           

 




COUNTERPART SIGNATURE PAGE SHARE EXCHANGE AGREEMENT AMONG HOME SYSTEM GROUP,
HOLY (H.K) LIMITED, OCEANIC WELL PROFIT INC AND THE SHAREHOLDERS NAMED THEREIN 1


























iii

 
 

--------------------------------------------------------------------------------

 

INDEX OF SCHEDULES AND EXHIBITS


Exhibits:


A. Certain Definitions






Schedules:


1. Shareholders of Holy (H.K) Limited and OCEANIC WELL PROFIT INC


2. Holy (H.K) Limited and Oceanic Well Profit Inc Disclosure Schedule





 
 

--------------------------------------------------------------------------------

 

SHARE EXCHAGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (the "AGREEMENT") dated as of December 11, 2006,
is entered into by and among HOME SYSTEM GROUP, a Nevada corporation ("HOME
SYSTEM GROUP"), Holy (H.K) Limited, a HONG KONG corporation, OCEANIC WELL PROFIT
INC, incorporated in People’s Republic of China ("OCEANIC WELL PROFIT INC"), and
the shareholders of Holy (H.K) Limited listed on schedule 1 listed to this
agreement, (Each, a “ Shareholder” and, collectively the ‘Shareholders”)


RECITALS
A. The Shareholders own the number of shares of capital stock in Holy (H.K)
Limited (the "SHARES") set forth opposite each Shareholder's name on Schedule 1,
which Shares collectively constitute all of the issued and outstanding
Shares of capital stock in Holy (H.K) Limited.


B. Holy (H.K) Limited is a holding company and the only sole shareholder of
OCEANIC WELL PROFIT INC. Holy (H.K) limited’s sole asset is its sole
shareholdings in OCEANIC WELL PROFIT INC


C. HOME SYSTEM GROUP desires to purchase from the Shareholders, and the
Shareholders desire to sell to HOME SYSTEM GROUP, the shares in exchange for
Home System Group’s ’s Common Stock, all on the terms and subject to the
conditions set forth in this Agreement (the "Exchange").


D. As a result of the Exchange, Home System Group will become the new major
shareholder of Holy (H.K) Limited, and through Holy (H.K) Limited, will own all
the issued and outstanding stock of OCEANIC WELL PROFIT INC.


E. Certain Capitalized Terms used in this agreement are defined on Exhibit A.


AGREEMENT


In consideration of the agreements, provisions and covenants set forth below,
Home System Group, Holy (H.K) Limited, shareholders and OCEANIC WELL PROFIT INC,
hereby agree as follows:


ARTICLE I.


EXCHANGE OF SHARES


1.1 AGREEMENT TO SELL.


Upon the terms and subject to all of the conditions contained herein, each of
the Shareholders hereby agrees to sell, assign, transfer and deliver to HOME
SYSTEM GROUP, and HOME SYSTEM GROUP hereby agrees to purchase and accept from
each of the Shareholders, on the Closing Date, the Shares.


1.2 PURCHASE PRICE.


As full consideration for the sale, assignment, transfer and delivery of the
Shares by the Shareholders to HOME SYSTEM GROUP, and upon the terms and subject
to all of the conditions contained herein, HOME SYSTEM GROUP shall issue to the
Shareholders 42,500,000 shares of RESTRICTED HOME SYSTEM GROUP COMMON STOCK (the
"ACQUISITION SHARES") and pay cash consideration of $3,000,000 to the
Shareholders. The parties understand and acknowledge that such exchange is based
upon an approximate valuation of HOME SYSTEM GROUP at US $7,919,180 and OCEANIC
WELL PROFIT INC at US$--------------------20.000.000






 

 
 

--------------------------------------------------------------------------------

 

1.3 MECHANICS OF EXCHANGE.


(a) At the Closing, each Shareholder shall be entitled to surrender the
certificate or certificates that immediately prior to the Closing represented
the Holy (H.K) Limited Common Stock (the "CERTIFICATES") to the exchange agent
designated by HOME SYSTEM GROUP in exchange for the Acquisition Shares.


(b) Promptly after the Closing, HOME SYSTEM GROUP or its designated exchange
agent shall make available to each Shareholder a letter of transmittal and
instructions for use in effecting the surrender of Certificates in exchange for
the Acquisition Shares. Upon surrender of a Certificate to such exchange agent
together with the letter of transmittal, duly executed, the Shareholder shall be
entitled to receive in exchange therefore such number of Acquisition Shares as
such Shareholder has the right to receive in respect of the Certificate so
surrendered pursuant to the provisions of this Article I.


1.4 NO FRACTIONAL SHARES.


No fraction of a share of HOME SYSTEM GROUP Common Stock shall be issued in the
Exchange. In lieu of fractional shares, the Shareholders upon surrender of their
Certificates as set forth in Section 1.3 shall be paid an amount in cash,
without interest, rounded to the nearest cent, determined by multiplying the
fractional interest to which such Shareholder would otherwise be entitled by the
Average HOME SYSTEM GROUP Stock Price as of the date on which this Agreement has
been signed by all parties.


1.5 CLOSING.


The closing of the transactions contemplated by this Agreement (the "CLOSING")
shall take place in Zhongshan China at 11:00 a.m., local time, on or before
January 26, 2006 (the "CLOSING DATE"); provided, however, that if all of the
other conditions set forth in Articles VI and VII hereof are not satisfied or
waived, unless this agreement has been terminated under Section 9 hereof, or at
such date, the Closing Date shall be the business day following the day on which
all such conditions have been satisfied or waived, or at such other date, time
and place as HOME SYSTEM GROUP, Holy (H.K) Limited, and OCEANIC WELL PROFIT INC
and the Shareholders shall agree.


ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC


Except as set forth in the Disclosure Schedule attached hereto provided by Holy
(H.K) Limited and OCEANIC WELL PROFIT INC (the “Holy (H.K) Limited” and OCEANIC
WELL PROFIT INC DISCLOSURE SCHEDULE"), the parts of which are numbered to
correspond to the section numbers of this Agreement, each of Holy (H.K) Limited,
OCEANIC WELL PROFIT INC and the Shareholders represents and warrants jointly and
severally to HOME SYSTEM GROUP as follows:




































2

 
 

--------------------------------------------------------------------------------

 

2.1 ORGANIZATION AND QUALIFICATION.


Holy (H.K) Limited is duly incorporated, validly and in good standing existing
under the laws of HONG KONG, OCEANIC WELL PROFIT INC is duly incorporated,
validly and in good standing existing under the laws of People’s Republic of
China. Both have all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and as contemplated to be conducted, to own,
hold and operate its properties and assets as now owned, held and operated by
it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
Holy (H.K) Limited and OCEANIC WELL PROFIT INC, or (ii) impair the ability of
Holy (H.K) Limited or OCEANIC WELL PROFIT INC to perform its material
obligations under this Agreement. Holy (H.K) Limited and OCEANIC WELL PROFIT INC
are duly qualified, licensed or domesticated as a foreign corporation in good
standing in each jurisdiction wherein the nature of its activities or its
properties owned or leased requires such qualification, licensing or
domestication, except where the failure to be so qualified, licensed or
domesticated will not have a Material Adverse Effect. Set forth on Part 2.1 of
Holy (H.K) Limited and OCEANIC WELL PROFIT INC Disclosure Schedule is a list of
those jurisdictions in which each of Holy (H.K) Limited and OCEANIC WELL PROFIT
INC presently conduct its business, owns, holds and operates its properties and
assets.


2.2 SUBSIDIARIES.


Holy (H.K) Limited and OCEANIC WELL PROFIT INC do not own directly or
indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise. Holy (H.K) Limited or
OCEANIC WELL PROFIT INC does not have any direct or indirect interests of stock
ownership or otherwise in any corporation, partnership, joint venture, firm,
association or business enterprise, and is not party to any agreement to acquire
such an interest.


2.3 ARTICLES OF INCORPORATION AND BYLAWS.


The copies of the Articles of Incorporation and bylaws of Holy (H.K) Limited and
OCEANIC WELL PROFIT INC (collectively, the "ORGANIZATIONAL DOCUMENTS") that have
been delivered to HOME SYSTEM GROUP prior to the execution of this Agreement are
true and complete and have not been amended or repealed. Holy (H.K) Limited or
OCEANIC WELL PROFIT INC is not in violation or breach of any of the provisions
of the Organizational Documents, except for such violations or breaches which,
in the aggregate, will not have a Material Adverse Effect on Holy (H.K) Limited
or OCEANIC WELL PROFIT INC.


2.4 AUTHORIZATION AND VALIDITY OF THIS AGREEMENT.


This Agreement and each of the Transaction Agreements constitute the legal,
valid and binding obligation of each person or entity who is a party thereto
(other than HOME SYSTEM GROUP), enforceable against each such person or entity
in accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Each of the
Shareholders, Holy (H.K) Limited, OCEANIC WELL PROFIT INC has all requisite
legal capacity to execute and deliver this Agreement and the Transaction
Agreements to which he or she is a party, and to perform its, his or her
obligations hereunder and thereunder. The execution and delivery by each of Holy
(H.K) Limited, OCEANIC WELL PROFIT INC and each Shareholders of this Agreement
and the Transaction Agreements (to the extent either is a party thereto), and
the consummation of the transactions contemplated herein and therein (the
"Transactions") have been authorized by all necessary corporate or other action
on the part of Holy (H.K) Limited, OCEANIC WELL PROFIT INC and each of the
Shareholders. This Agreement and the Transaction Agreements have been duly
executed and delivered by the parties thereto (other than HOME SYSTEM GROUP).


















3

 
 

--------------------------------------------------------------------------------

 

2.5 NO VIOLATION.


Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the Shareholders will directly
or indirectly:


(i) violate or conflict with any provision of the Organizational Documents of
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC; (B) result in (with or without
notice or lapse of time) a violation or breach of, or conflict with or
constitute a default or result in the termination or in a right of termination
or cancellation of, or accelerate the performance required by, or require notice
under, any agreement, promissory note, lease, instrument or arrangement to which
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or any of its assets are bound or
result in the creation of any Liens upon HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC or any of its assets; (C) violate any order, writ, judgment,
injunction, ruling, award or decree of any Governmental Body; ("Governmental
Body"); (D) violate any statute, law or regulation of any jurisdiction as such
statute, law or regulation that relates to the Shareholders, HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC or any of the assets of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC; or (E) result in cancellation, modification, revocation
or suspension of any permits, licenses, registrations, consents, approvals,
authorizations or certificates issued or granted by any Governmental Body which
are held by or granted to the Shareholders, or HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC or which are necessary for the conduct of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC's business; or


(ii) to the knowledge of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or any
of the Shareholders, cause HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC to
become subject to, or to become liable for the payment of, any Tax (as
hereinafter defined) or cause any of the assets owned by HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC to be reassessed or revalued by any taxing authority or
other Governmental Body.


None of HOLY (H.K) LIMITED, OCEANIC WELL PROFIT INC or the Shareholders is or
will be required to give any notice to or obtain any approval, consent,
ratification, waiver or other authorization (a "Consent") from any person or
entity (including, without limitation, any Governmental Body) in connection with
(i) the execution and delivery of this Agreement or any of the Transaction
Agreements, or (ii) the consummation or performance of any of the Transactions.


2.6 CAPITALIZATION AND RELATED MATTERS.


(a) Capitalization. The registered capital stock of HOLY (H.K) LIMITED consists
of HK Yuan 10,000 in fully-paid shares. Except as set forth in the preceding
sentence, no other class of capital stock or other security of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC is authorized, issued, reserved for issuance
or outstanding. The Shareholders, as of the Closing Date, are the lawful, record
and beneficial owners of the number of HOLY (H.K) LIMITED Common Stock set forth
opposite each Seller's name on Schedule 1 attached hereto as of the Closing
Date, is the lawful, record and beneficial owner of 100% of the issued and
outstanding shares of OCEANIC WELL PROFIT INC Common Stock. The Shareholders
have, as of the date hereof and as of the Closing Date, valid and marketable
title to their respective Shares, free and clear of all Liens (including,
without limitation, any claims of spouses under applicable community property
laws) and are the lawful, record and beneficial owners of all of the Shares.
Except as is issued to and held by the Shareholders or other security of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC, as applicable, is authorized, issued,
reserved for issuance or outstanding. At the Closing, HOME SYSTEM GROUP will be
vested with good and marketable title to the Shares, free and clear of all Liens
(including, without limitation, any claims of spouses under applicable community
property laws). No legend or other reference to any purported Lien appears upon
any certificate representing the Shares. Each of the Shares has been duly
authorized and validly issued and is fully paid and no assessable. None of the
outstanding capital or other securities of HOLY (H.K) LIMITED or OCEANIC WELL
PROFIT INC was issued, redeemed or repurchased in violation of the Securities
Act of 1933, as amended (the "Securities Act"), or any other securities or "blue
sky" laws.














4

 
 

--------------------------------------------------------------------------------

 

(b) No Redemption Requirements. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which HOLY (H.K) LIMITED or OCEANIC WELL PROFIT INC or any of the
Shareholders is obligated to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock or other securities of HOLY (H.K)
LIMITED or OCEANIC WELL PROFIT INC. There are no outstanding contractual
obligations (contingent or otherwise) of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC to retire, repurchase, redeem or otherwise acquire any outstanding
shares of capital stock of, or other ownership interests in, HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC or to provide funds to or make any investment (in
the form of a loan, capital contribution or otherwise) in any other entity.


2.7 COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.


Except as would not have a Material Adverse Effect, the business and operations
of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC have been and are being
conducted in accordance with all applicable foreign, federal, provincial and
local laws, rules and regulations and all applicable orders, injunctions,
decrees, writs, judgments, determinations and awards of all courts and
governmental agencies and instrumentalities. There are no permits, bonuses,
registrations, consents, approvals, authorizations, certificates, or any waiver
of the foregoing, which are required to be issued or granted by a Governmental
Body for the conduct of the Business as presently conducted or the ownership of
the assets of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC. Except as would
not have a Material Adverse Effect, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC is not, and has not received notice alleging that it is, in violation of, or
(with or without notice or lapse of time or both) in default under, or in breach
of, any term or provision of the Organizational Documents or of any indenture,
loan or credit agreement, note, deed of trust, mortgage, security agreement or
other material agreement, lease, license or other instrument, commitment,
obligation or arrangement to which HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC is a party or by which any of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC's properties, assets or rights are bound or affected. To the knowledge of
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, no other party to any material
contract, agreement, lease, license, commitment, instrument or other obligation
to which HOLY (H.K) LIMITED or OCEANIC WELL PROFIT INC is a party is (with or
without notice or lapse of time or both) in default thereunder or in breach of
any term thereof. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is not subject
to any obligation or restriction of any kind or character, nor is there, to the
knowledge of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, any event or
circumstance relating to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC from
entering into this Agreement and the Transaction Agreements or would prevent or
make burdensome its performance of or compliance with all or any part of this
Agreement, the Transaction Agreements or the consummation of the Transactions
contemplated hereby or thereby.














































5

 
 

--------------------------------------------------------------------------------

 

2.8 CERTAIN PROCEEDINGS.


There are no outstanding or pending Proceeding that has been commenced against
or involving HOLY (H.K) LIMITED or OCEANIC WELL PROFIT INC or any of its assets
and, to the knowledge of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and the
Shareholders, no matters of the foregoing nature are contemplated or threatened.
None of HOLY (H.K) LIMITED, OCEANIC WELL PROFIT INC or the Shareholders have
been charged with, and is not threatened with, or under any investigation with
respect to, any allegation concerning any violation of any provision of any
federal, provincial, local or foreign law, regulation, ordinance, order or
administrative ruling, and is not in default with respect to any order, writ,
injunction or decree of any Governmental Body.


2.9 NO BROKERS OR FINDERS.


None of the HOLY (H.K) LIMITED, OCEANIC WELL PROFIT INC, the Shareholders, or
any officer, director, independent contractor, consultant, agent or employee of
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has agreed to pay, or has taken
any action that will result in any person or entity becoming obligated to pay or
entitled to receive, any investment banking, brokerage, finder's or similar fee
or commission in connection with this Agreement or the Transactions. HOLY (H.K)
LIMITED, OCEANIC WELL PROFIT INC and the Shareholders shall jointly and
severally indemnify and hold HOME SYSTEM GROUP harmless against any liability or
expense arising out of, or in connection with, any such claim.


2.10 TITLE TO AND CONDITION OF PROPERTIES.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC have good, valid and marketable
title to all of its properties and assets (whether real, personal or mixed, and
whether tangible or intangible) reflected as owned in its books and records,
free and clear of all Liens. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC owns
or holds under valid leases or other rights to use all real property, plants,
machinery, equipment and all assets necessary for the conduct of its business as
presently conducted, except where the failure to own or hold such property,
plants, machinery, equipment and assets would not have a Material Adverse Effect
on HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC. No Person other than HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC owns or has any right to the use or
possession of the assets used in HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC's business. The material buildings, plants, machinery and equipment
necessary for the conduct of the business of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC as presently conducted are structurally sound, are in good operating
condition and repair and are adequate for the uses to which they are being put
or would be put in the Ordinary Course of Business, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.










































6

 
 

--------------------------------------------------------------------------------

 

2.11 ABSENCE OF UNDISCLOSED LIABILITIES.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC have no debt, obligation or
liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether asserted or unasserted, whether due or to become due, whether or not
known to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC) arising out of any
transaction entered into prior to the Closing Date or any act or omission prior
to the Closing Date which individually or taken together would constitute a
Material Adverse Effect on HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and
have no debt, obligation or liability to each other or any of the Shareholders
or their affiliates, except to the extent specifically set forth on or reserved
against on the Balance Sheet of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC.


The financial statements are consistent with the books and records of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC and fairly present in all material respects
the financial condition, assets and liabilities of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC, as applicable, taken as a whole, as of the dates and
periods indicated, and were prepared in accordance with GAAP (except as
otherwise indicated therein or in the notes thereto).


2.12 CHANGES.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has no Change, since 1 November,
2006:


(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the Ordinary Course of Business, except for this
Agreement.


(b) Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects which would have a Material
Adverse Effect;


(c) Loans. Made any loans or advances to any Person other than travel advances
and reimbursement of expenses made to employees, officers and directors in the
Ordinary Course of Business;


(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its debts in the Ordinary Course of Business, to any of its shareholders,
directors, officers, employees, independent contractors or consultants or entry
into by it of any employment, severance, or similar contract with any director,
officer, or employee, independent contractor or consultant; Adopted, or
increased in the payments to or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any of its employees;


(e) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;


(f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;






















7

 
 

--------------------------------------------------------------------------------

 

(g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;


(h) Material Contracts. Terminated or modified any of its Material Contract
except for termination upon expiration in accordance with the terms of such
agreements, a description of which is included in the HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC's Disclosure Schedule;


(i) Claims. Released, waived or cancelled any claims or rights relating to or
affecting HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC in excess of $10,000 in
the aggregate or instituted or settled any Proceeding involving in excess of
$10,000 in the aggregate;


(j) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $10,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the Ordinary Course
of Business;


(k) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness or commit to any endeavor involving a commitment in excess of
$10,000 in the aggregate, other than contractual obligations incurred in the
Ordinary Course of Business;


(l) Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any Person;


(m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;


(n) Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;


(o) Agreements. Entered into any agreement, or otherwise obligated itself, to do
any of the foregoing.


2.13 MATERIAL CONTRACTS.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has delivered to HOME SYSTEM
GROUP, prior to the date of this Agreement, true, correct and complete copies of
each of its Material Contracts.


(a) No Defaults. The Material Contracts of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC are valid and binding agreements of HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC, as applicable, and are in full force and effect and are
enforceable in accordance with their terms. Except as would not have a Material
Adverse Effect, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC are not in breach
or default of any of its Material Contracts to which it is a party and, to the
knowledge of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, no other party to
any of its Material Contracts is in breach or default thereof. Except as would
not have a Material Adverse Effect, no event has occurred or circumstance has
existed that (with or without notice or lapse of time) would (a) contravene,
conflict with or result in a violation or breach of, or become a default or
event of default under, any provision of any of its Material Contracts or (b)
permit HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or any other Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify any of its
Material Contracts. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has not
received any notice and have no knowledge of any pending or threatened
cancellation, revocation or termination of any of its Material Contracts to
which it is a party, and there are no renegotiations of, or attempts to
renegotiate.






















8

 
 

--------------------------------------------------------------------------------

 

2.14 TAX RETURNS AND AUDITS.


(a) Tax Returns. (a) All material Tax Returns required to be filed by or on
behalf of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has been timely filed
and all such Tax Returns were (at the time they were filed) and are true,
correct and complete in all material respects; (b) all Taxes of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC required to have been paid (whether or not
reflected on any Tax Return) has been fully and timely paid, except those Taxes
which are presently being contested in good faith or for which an adequate
reserve for the payment of such Taxes has been established on HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC Balance Sheet; (c) no waivers of statutes of
limitation have been given or requested with respect to HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC in connection with any Tax Returns covering HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC or with respect to any Taxes payable by it;
(d) no Governmental Body in a jurisdiction where HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC does not file Tax Returns has made a claim, assertion or threat
to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC that HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC is or may be subject to taxation by such jurisdiction;
(e) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has duly and timely collected
or withheld, paid over and reported to the appropriate Governmental Body all
amounts required to be so collected or withheld for all periods under all
applicable laws; (f) there are no Liens with respect to Taxes on the property or
assets of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC other than Permitted
Liens; (g) there are no Tax rulings, requests for rulings, or closing agreements
relating to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC for any period (or
portion of a period) that would affect any period after the date hereof; and (h)
any adjustment of Taxes of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC made
by a Governmental Body in any examination that HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC is required to report to the appropriate provincial, local or
foreign taxing authorities has been reported, and any additional Taxes due with
respect thereto have been paid. No state of fact exists or has existed which
would constitute ground for the assessment of any tax liability by any
Governmental Body. All Tax Returns filed by HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC are true, correct and complete.


(b) No Adjustments, Changes. Neither HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC nor any other Person on behalf of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC (a) has executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of provincial, local or foreign law; or (b) has agreed to or is required to make
any adjustments pursuant to Section 481(a) of the Code or any similar provision
of provincial, local or foreign law.


(c) No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed or required
to be filed by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, nor is any such
claim or dispute pending or contemplated. HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC has made available to HOME SYSTEM GROUP true, correct and complete
copies of all Tax Returns, examination reports and statements of deficiencies
assessed or asserted against or agreed to by HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC since January 1, 2001, and any and all correspondence with respect to
the foregoing. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC does not have any
outstanding closing agreement, ruling request, request for consent to change a
method of accounting, subpoena or request for information to or from a
Governmental Body in connection with any Tax matter.
































9

 
 

--------------------------------------------------------------------------------

 

(d) No Tax Allocation, Sharing. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
is not a party to any Tax allocation or sharing agreement. Other than with
respect to the Tax Group of which HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
is the common parent, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC (a) has not
been a member of a Tax Group filing a consolidated income Tax Return under
Section 1501 of the Code (or any similar provision of provincial, local or
foreign law), and (b) do not have any liability for Taxes for any Person under
Treasury Regulations Section 1.1502-6 (or any similar provision of provincial,
local or foreign law) as a transferee or successor, by contract or otherwise.


2.15 MATERIAL ASSETS.


The financial statements of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
reflect the material properties and assets (real and personal) owned or leased
by them.


2.16 INSURANCE COVERAGE.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has made available to HOME SYSTEM
GROUP, prior to the date of this Agreement, true, correct and complete copies of
all insurance and general liability policies maintained by HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC on their properties and assets all claims made under
any such current or prior insurance policies. All of such policies (a) taken
together, provide adequate insurance coverage for the properties, assets and
operations of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC for all risks
normally insured against by a Person carrying on the same business as HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC, and (b) are sufficient for compliance with
all applicable Laws and Material Contracts of HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC. All of such policies are valid, outstanding and in full force
and effect and, by their express terms, will continue in full force and effect
following the consummation of the transactions contemplated by this Agreement.
Except as set forth on Schedule 3.19, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC has not received and has no knowledge of (a) any refusal of coverage or any
written notice that a defense will be afforded with reservation of rights, or
(b) any notice of cancellation or any other indication in writing or otherwise
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder. All premiums due on such insurance policies on or prior
to the date hereof have been paid. There are no, HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC and the Shareholders have no knowledge of any circumstances or
facts which, with or without notice of lapse of time or both would lead to any:
(i) pending or threatened claims with respect to HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC or their properties or assets under any such insurance policies;
(ii) claims as to which the insurers have notified HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC that they intend to deny liability; and (iii) existing
defaults on the part of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC under any
such insurance policies.












































10

 
 

--------------------------------------------------------------------------------

 

2.17 LITIGATION; ORDERS.


There is no Proceeding (whether federal, provincial, local or foreign) pending
or, to the knowledge of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC,
threatened or appealable against or affecting HOLY (H.K) LIMITED, OCEANIC WELL
PROFIT INC or any of its properties, assets, business or employees. To the
knowledge of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, there is no fact
that might result in or form the basis for any such Proceeding. HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC is not subject to any Orders and have not
received any written opinion or memorandum or legal advice from their legal
counsel to the effect that HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is
exposed, from a legal standpoint, to any liability which would be material to
its business. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is not engaged in
any legal action to recover monies due it or for damages sustained by any of
them.


2.18 LICENSES.


Except as would not have a Material Adverse Effect, each of HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC possesses from the appropriate Governmental Body all
licenses, permits, authorizations, approvals, franchises and rights that are
necessary for it to engage in its business as currently conducted and to permit
it to own and use its properties and assets in the manner in which it currently
owns and uses such properties and assets (collectively, "PERMITS"). Except as
would not have a Material Adverse Effect, HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC has not received any written notice from any Governmental Body or
other Person that there is lacking any license, permit, authorization, approval,
franchise or right necessary for HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
to engage in its business as currently conducted and to permit HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC to own and use its properties and assets in
the manner in which it currently owns and uses such properties and assets.
Except as would not have a Material Adverse Effect, the Permits are valid and in
full force and effect. Except as would not have a Material Adverse Effect, no
event has occurred or circumstance exists that may (with or without notice or
lapse of time): (a) constitute or result, directly or indirectly, in a violation
of or a failure to comply with any Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Permit. HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC has not received any written notice from any
Governmental Body or any other Person regarding: (a) any actual, alleged,
possible or potential contravention of any Permit; or (b) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to, any Permit. All applications required to
have been filed for the renewal of such Permits have been duly filed on a timely
basis with the appropriate Persons, and all other filings required to have been
made with respect to such Permits have been duly made on a timely basis with the
appropriate Persons. All Permits are renewable by their terms or in the Ordinary
Course of Business without the need to comply with any special qualification
procedures or to pay any amounts other than routine fees or similar charges, all
of which have, to the extent due, been duly paid.


2.19 INTERESTED PARTY TRANSACTIONS.


No officer, director or shareholder of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC or any Affiliate, Related Person or "associate" (as such term is
defined in Rule 405 of the Commission under the Securities Act) of any such
Person, either directly or indirectly, (1) has an interest in any Person which
(a) furnishes or sells services or products which are furnished or sold or are
proposed to be furnished or sold by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC, or (b) purchases from or sells or furnishes to, or proposes to purchase
from, sell to or furnish HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC any
goods or services; (2) has a beneficial interest in any contract or agreement to
which HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is a party or by which it
may be bound or affected; or (3) is a party to any material agreements,
contracts or commitments in effect as of the date hereof with HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC. "Related Person" means: (i) with respect to a
particular individual, the individual's immediate family which shall include the
individual's spouse, parents, children, siblings, mothers and fathers-in-law,
sons and daughters-in-law, and brothers and sisters-in-law; and
(ii) with respect to a specified individual or entity, any entity or individual
that, directly or indirectly, controls, is controlled by, or is under common
control with such specified entity or individual.












11

 
 

--------------------------------------------------------------------------------

 

2.20 GOVERNMENTAL INQUIRIES.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has made available to HOME SYSTEM
GROUP a copy of each material written inspection report, questionnaire, inquiry,
demand or request for information received by HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC from (and the response of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC thereto), and each material written statement, report or other
document filed by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC with, any
Governmental Body since November 1, 2006.


2.21 BANK ACCOUNTS AND SAFE DEPOSIT BOXES.


Part 2.22 of the HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC Disclosure
Schedule discloses the title and number of each bank or other deposit or
financial account, and each lock box and safety deposit box used by HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC, the financial institution at which that
account or box is maintained and the names of the persons authorized to draw
against the account or otherwise have access to the account or box, as the case
may be.


2.22 INTELLECTUAL PROPERTY.


Any Intellectual Property HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC uses in
its business as presently conducted is owned by HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC or properly licensed.


2.23 STOCK OPTION PLANS; EMPLOYEE BENEFITS.


(a) Set forth on Part 2.23 of the HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
Disclosure Schedule is a complete list of all stock option plans providing for
the grant by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC of stock options to
directors, officers or employees. All such stock option plans are Approved
Plans.


(b) Except as set forth on Part 2.23 of the HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC Disclosure Schedule, and HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC do not have any employee benefit plans or arrangements covering their
present and former employees or providing benefits to such persons in respect of
services provided to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC. and HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC have no commitment, whether formal or
informal and whether legally binding or not, to create any additional plan,
arrangement or practice similar to the Approved Plans.


(c) The consummation of the transactions contemplated hereby will not result in
(a) any payment (including, without limitation, severance, unemployment
compensation or bonus payments) becoming due from HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC or due to any Person, (b) any increase in the amount of
compensation or benefits payable to any Person or (c) any acceleration of the
vesting or timing of payment of any compensation, award or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC in favor
of any Person. No agreement, arrangement or other contract of HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC provides benefits or payments contingent upon,
triggered by, or increased as a result of a change in the ownership or effective
control of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC.




























12

 
 

--------------------------------------------------------------------------------

 

(d) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is not a party to or bound by
any written or oral agreement or understanding to employ, subsequent to the
Closing, any of its respective present or former directors, officers,
independent contractors, consultants, agents or employees.


2.24 EMPLOYEE MATTERS


(a) No former or current employee of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC is a party to, or is otherwise bound by, any agreement or arrangement
(including, without limitation, any confidentiality, non-competition or
proprietary rights agreement) that in any way adversely affected, affects, or
will affect (i) the performance of his, her or its duties to HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC, or (ii) the ability of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC to conduct its business.


(b) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has not employees, directors,
officers, consultants, independent contractors, representatives or agents whose
contract of employment or engagement cannot be terminated by three months'
notice. (c) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is not required or
obligated to pay, and since November 1, 2006, have not paid any moneys other
than in respect of remuneration, pension or other benefits pursuant to plans
described in Part 2.23 of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
Disclosure Schedule, to or for the benefit of, any director, officer, employee,
consultant, independent contractor, representative or agent of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC. (d) HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC is in compliance with all applicable laws respecting employment and
employment practices, terms and conditions or employment and wages and hours,
and are not engaged in any unfair labor practice. There is no labor strike,
dispute, shutdown or stoppage actually pending or, to the knowledge of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC or the Shareholders, threatened
against or affecting HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC.


2.25 ENVIRONMENTAL AND SAFETY MATTERS.


Except as would not have a Material Adverse Effect:


(a) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has at all time been and is
in compliance with all Environmental Laws and Orders applicable to HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC, as applicable.


(b) There are no Proceedings pending or, to the knowledge of HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC, threatened against HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC alleging the violation of any Environmental Law or Environmental
Permit applicable to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or alleging
that HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC is a potentially responsible
party for any environmental site contamination. None of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC or the Shareholders are aware of, or has ever received
notice of, any past, present or future events, conditions, circumstances,
activities, practices, incidents, actions or plans which may interfere with or
prevent continued compliance, or which may give rise to any common law or legal
liability, or otherwise form the basis of any claim, action, suit, proceeding,
hearing or investigation, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, release or threatened release into the environment, of any
pollutant, contaminant, or hazardous or toxic material or waste.


























13

 
 

--------------------------------------------------------------------------------

 

(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to the COMPANY.


2.26 MATERIAL CUSTOMERS.


Since November 2006, none of the Material Customers (as hereinafter defined) of
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC has notified any of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC or the Shareholders of their intent to
terminate their business with HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
business because of any dissatisfaction on the part of any such person or
entity. The Transactions have not caused any of the Material Customers of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC to terminate or provide notice of
their intent or threaten to terminate their business with HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC or to notify HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC or the Shareholders of their intent not to continue to do such business with
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC after the Closing. As used
herein, "Material Customers" means those customers from whom HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC derives annual revenues in excess of $500,000.


2.27 INVENTORIES.


All inventories of COMPANY are of good, usable and merchantable quality in all
material respects, and, except as set forth in the HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC Disclosure Schedule, do not include a material amount of
obsolete or discontinued items. Except as set forth in the HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC Disclosure Schedule, (a) all such inventories are of
such quality as to meet in all material respects the quality control standards
of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, (b) all such inventories are
recorded on the books at the lower of cost or market value determined in
accordance with GAAP, and (c) no write-down in inventory has been made or should
have been made pursuant to GAAP during the past two years.


2.28 MONEY LAUNDERING LAWS.


The operations of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Body (collectively, the "MONEY LAUNDERING LAWS")
and no Proceeding involving HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC with
respect to the Money Laundering Laws is pending or, to the knowledge of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC, threatened.








































14

 
 

--------------------------------------------------------------------------------

 

2.29 DISCLOSURE..23 DISCLOSURE.


(a) Any information set forth in this Agreement, the HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC Disclosure Schedule, or the Transaction Agreements shall
be true, correct and complete in all material respects.


(b) No statement, representation or warranty of HOLY (H.K) LIMITED or OCEANIC
WELL PROFIT INC or the Shareholders in this Agreement (taken with the Schedules)
or the Transaction Agreements or any exhibits or schedules thereto contain any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein, taken as a whole, in light of the
circumstances in which they were made, not misleading.


(c) Except as set forth in the HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
Disclosure Schedule, the Shareholders, HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC have no knowledge of any fact that has specific application to HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC (other than general economic or
industry conditions) and that adversely affects the assets or the business,
prospects, financial condition, or results of operations of HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC.


(d) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.


(e) The books of account, minute books and stock record books of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC, all of which have been made available to
HOME SYSTEM GROUP, are complete and accurate and have been maintained in
accordance with sound business practices. Without limiting the generality of the
foregoing, the minute books of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
contain complete and accurate records of all meetings held, and corporate action
taken, by the shareholders, the boards of directors, and committees of the
boards of directors of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, as
applicable, and no meeting of any such shareholders, board of directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books.


2.30 FINDERS AND BROKERS.


(a) None of HOLY (H.K) LIMITED, OCEANIC WELL PROFIT INC, the Shareholders or any
Person acting on behalf of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the
Shareholders has engaged any finder, broker, intermediary or any similar Person
in connection with the Exchange.


(b) None of HOLY (H.K) LIMITED, OCEANIC WELL PROFIT INC, the Shareholders nor
any Person acting on behalf of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or
the Shareholders has entered into a contract or other agreement that provides
that a fee shall be paid to any Person or Entity if the Exchange is consummated.




































15

 
 

--------------------------------------------------------------------------------

 

ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF HOME SYSTEM GROUP


HOME SYSTEM GROUP hereby represents and warrants to the Shareholders as of the
date hereof:


3.1 ORGANIZATION; GOOD STANDING.


HOME SYSTEM GROUP is duly incorporated, validly and in good standing existing
under the laws of Nevada, has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to carry
on its business as presently conducted and as contemplated to be conducted, to
own, hold and operate its properties and assets as now owned, held and operated
by it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
HOME SYSTEM GROUP, or (ii) impair the ability of HOME SYSTEM GROUP to perform
its material obligations under this Agreement. HOME SYSTEM GROUP is duly
qualified, licensed or domesticated as a foreign corporation in good standing in
each jurisdiction wherein the nature of its activities or its properties owned
or leased requires such qualification, licensing or domestication, except where
the failure to be so qualified, licensed or domesticated will not have a
Material Adverse Effect.


3.2 HOME SYSTEM GROUP COMMON STOCK.


As of December 11, 2006, there were 19,797,949 shares of HOME SYSTEM GROUP's
common stock issued and outstanding. The Acquisition Shares, when issued in
connection with this Agreement and the other Transactional Agreements, will be
duly authorized, validly issued, fully paid and nonassessable.


3.3 AUTHORITY; BINDING NATURE OF AGREEMENTS.


(a) The execution, delivery and performance of this Agreement, the Transactional
Agreements, and all other agreements and instruments contemplated to be executed
and delivered by HOME SYSTEM GROUP in connection herewith have been duly
authorized by all necessary corporate action on the part of HOME SYSTEM GROUP
and its board of directors.


(b) This Agreement, the Transactional Agreements, and all other agreements and
instruments contemplated to be executed and delivered by HOME SYSTEM GROUP
constitute the legal, valid and binding obligation of HOME SYSTEM GROUP,
enforceable against HOME SYSTEM GROUP in accordance with their terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
Exchange, insolvency, moratorium or other laws affecting the enforcement of
creditors' rights generally and by general principles of equity regardless of
whether such enforceability is considered in a proceeding in law or equity.


(c) There is no pending Proceeding, and, to HOME SYSTEM GROUP's knowledge, no
Person has threatened to commence any Proceeding that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Exchange or HOME SYSTEM GROUP's ability to comply with or perform its
obligations and covenants under the Transactional Agreements, and, to the
knowledge of HOME SYSTEM GROUP, no event has occurred, and no claim, dispute or
other condition or circumstance exists, that might directly or indirectly give
rise to or serve as a basis for the commencement of any such Proceeding.


























16

 
 

--------------------------------------------------------------------------------

 

3.4 NON-CONTRAVENTION; CONSENTS.


The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by HOME SYSTEM GROUP will not,
directly or indirectly (with or without notice or lapse of time):


(a) contravene, conflict with or result in a material violation of (i) HOME
SYSTEM GROUP's Certificate of Incorporation or Bylaws, or (ii) any resolution
adopted by HOME SYSTEM GROUP Board or any committee thereof or the stockholders
of HOME SYSTEM GROUP;


(b) to the knowledge of HOME SYSTEM GROUP, contravene, conflict with or result
in a material violation of, or give any Governmental Body the right to challenge
the Exchange or to exercise any remedy or obtain any relief under, any legal
requirement or any Order to which HOME SYSTEM GROUP or any material assets owned
or used by it are subject;


(c) to the knowledge of HOME SYSTEM GROUP, cause any material assets owned or
used by HOME SYSTEM GROUP to be reassessed or revalued by any taxing authority
or other Governmental Body;


(d) to the knowledge of HOME SYSTEM GROUP, contravene, conflict with or result
in a material violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by HOME SYSTEM GROUP or that
otherwise relates to HOME SYSTEM GROUP's business or to any of the material
assets owned or used by HOME SYSTEM GROUP, where such contraventions, conflict,
violation, revocation, withdrawal, suspension, cancellation, termination or
modification would have a Material Adverse Effect on HOME SYSTEM GROUP;


(e) contravene, conflict with or result in a material violation or material
breach of, or material default under, any Contract to which HOME SYSTEM GROUP is
a party;


(f) give any Person the right to any payment by HOME SYSTEM GROUP or give rise
to any acceleration or change in the award, grant, vesting or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of HOME SYSTEM GROUP in favor of any Person, in any such
case as a result of the Exchange; or


(g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by HOME SYSTEM GROUP.


Except for Consents, filings or notices required under the state and federal
securities laws or any other laws or regulations or as otherwise contemplated in
this Agreement and the other Transactional Agreements, HOME SYSTEM GROUP will
not be required to make any filing with or give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement and the other Transactional Agreements or the consummation or
performance of the Exchange.






































17

 
 

--------------------------------------------------------------------------------

 

3.5 FINDERS AND BROKERS.


(a) Neither HOME SYSTEM GROUP nor any Person acting on behalf of HOME SYSTEM
GROUP has engaged any finder, broker, intermediary or any similar Person in
connection with the Exchange.


(b) HOME SYSTEM GROUP has not entered into a contract or other agreement that
provides that a fee shall be paid to any Person or Entity if the Exchange is
consummated.


3.6 REPORTS AND FINANCIAL STATEMENTS; ABSENCE OF CERTAIN CHANGES.


(a) HOME SYSTEM GROUP has filed all reports required to be filed with the SEC
pursuant to the Exchange Act since DECEMBER 31, 2005 (all such reports,
including those to be filed prior to the Closing Date and all registration
statements and prospectuses filed by HOME SYSTEM GROUP with the SEC, are
collectively referred to as the "HOME SYSTEM GROUP SEC REPORTS). All of the HOME
SYSTEM GROUP SEC Reports, as of their respective dates of filing (or if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such filing): (i) complied in all material respects as to form with the
applicable requirements of the Securities Act or Exchange Act and the rules and
regulations thereunder, as the case may be, and
(ii) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The audited financial statements of Home System Groupluded in
the HOME SYSTEM GROUP SEC Reports comply in all material respects with the
published rules and regulations of the SEC with respect thereto, and such
audited financial statements (i) were prepared from the books and records of
HOME SYSTEM GROUP, (ii) were prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated therein or in the notes or
schedules thereto) and (iii) present fairly the financial position of HOME
SYSTEM GROUP as of the dates thereof and the results of operations and cash
flows for the periods then ended. The unaudited financial statements included in
the HOME SYSTEM GROUP SEC Reports comply in all material respects with the
published rules and regulations of the SEC with respect thereto; and such
unaudited financial statements (i) were prepared from the books and records of
HOME SYSTEM GROUP, (ii) were prepared in accordance with GAAP, except as
otherwise permitted under the Exchange Act and the rules and regulations
thereunder, on a consistent basis (except as may be indicated therein or in the
notes or schedules thereto) and (iii) present fairly the financial position of
HOME SYSTEM GROUP as of the dates thereof and the results of operations and cash
flows (or changes in financial condition) for the periods then ended, subject to
normal year-end adjustments and any other adjustments described therein or in
the notes or schedules thereto.


(b) Except as specifically contemplated by this Agreement or reflected in the
HOME SYSTEM GROUP SEC Reports, since November 1, 2006, there has not been (i)
any material adverse change in HOME SYSTEM GROUP's business, assets,
liabilities, operations, and, to the knowledge of HOME SYSTEM GROUP, no event
has occurred that is likely to have a material adverse effect on HOME SYSTEM
GROUP's business, assets, liabilities or operations, (ii) any declarations
setting aside or payment of any dividend or distribution with respect to the
HOME SYSTEM GROUP Common Stock other than consistent with past practices,
(iii) any material change in HOME SYSTEM GROUP's accounting principles,
procedures or methods, (iv) cancellation in writing of any material customer
contract or (v) the loss of any customer relationship which would have a
material adverse effect on HOME SYSTEM GROUP's business, assets, liabilities or
operations.






























18

 
 

--------------------------------------------------------------------------------

 

3.7 COMPLIANCE WITH APPLICABLE LAW.


Except as disclosed in the HOME SYSTEM GROUP SEC Reports filed prior to the date
of this Agreement and except to the extent that the failure or violation would
not in the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of HOME SYSTEM GROUP, to HOME SYSTEM GROUP's
knowledge HOME SYSTEM GROUP holds all Governmental Authorizations necessary for
the lawful conduct of its business under and pursuant to, and the business of
HOME SYSTEM GROUP is not being conducted in violation of, any Governmental
Authorization applicable to HOME SYSTEM GROUP.


3.8 COMPLETE COPIES OF REQUESTED REPORTS.


HOME SYSTEM GROUP has delivered or made available true and complete copies of
each document that has been reasonably requested by HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC or the Shareholders.


3.9 FULL DISCLOSURE.


(a) Neither this Agreement (including all Schedules and Exhibits hereto) nor any
of the Transactional Agreements contemplated to be executed and delivered by
HOME SYSTEM GROUP in connection with this Agreement contains any untrue
statement of material fact; and none of such documents omits to state any
material fact necessary to make any of the representations, warranties or other
statements or information contained therein not misleading.


(b) All of the information set forth in the prospectus and all other information
regarding HOME SYSTEM GROUP and the business, condition, assets, liabilities,
operations, financial performance, net income and prospects of either that has
been furnished to HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the
Shareholders by or on behalf of HOME SYSTEM GROUP or any of the HOME SYSTEM
GROUP's Representatives, is accurate and complete in all material respects.


ARTICLE IV.


COVENANTS OF HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC


4.1 ACCESS AND INVESTIGATION.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC shall ensure that, at all times
during the Pre-Closing Period:


(a) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and their Representatives
provide HOME SYSTEM GROUP and its Representatives access, at reasonable times
and with twenty-four (24) hours notice from HOME SYSTEM GROUP to HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC, to all of the premises and assets of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC, to all existing books, records, Tax
Returns, work papers and other documents and information relating to HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC, and to responsible officers and employees
of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, and HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC and its Representatives provide HOME SYSTEM GROUP and
its Representatives with copies of such existing books, records, Tax Returns,
work papers and other documents and information relating to HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC as HOME SYSTEM GROUP may request in good faith;
























19

 
 

--------------------------------------------------------------------------------

 

(b) HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and their Representatives
confer regularly with HOME SYSTEM GROUP upon its request, concerning operational
matters and otherwise report regularly (not less than semi-monthly and as HOME
SYSTEM GROUP may otherwise request) to HOME SYSTEM GROUP and discuss with HOME
SYSTEM GROUP and its Representatives concerning the status of the business,
condition, assets, liabilities, operations, and financial performance of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC, and promptly notify HOME SYSTEM GROUP
of any material change in the business, condition, assets, liabilities,
operations, and financial performance of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC, or any event reasonably likely to lead to any such change.


4.2 OPERATION OF BUSINESS.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC shall ensure that, during the
Pre-Closing Period:


(a) It conducts its operations in the Ordinary Course of Business and in the
same manner as such operations have been conducted prior to the date of this
Agreement;


(b) It uses its commercially reasonable efforts to preserve intact its current
business organization, keep available and not terminate the services of its
current officers and employees and maintain its relations and goodwill with all
suppliers, customers, landlords, creditors, licensors, licensees, employees and
other Persons having business relationships with HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC;


(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC Common Stock upon termination of employees
at the original purchase price pursuant to agreements existing at the date
hereof;


(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities, except
the issuance of shares of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC Common
Stock pursuant to option grants to employees made under the Option Plan in the
Ordinary Course of Business;


(e) It does not amend its Articles of Incorporation, Bylaws or other
Organizational Documents, and does not effect or become a party to any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;


(f) It does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;


(g) It does not establish or adopt any Employee Benefit Plan, and does not pay
any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;
































20

 
 

--------------------------------------------------------------------------------

 

(h) It does not change any of its methods of accounting or accounting practices
in any respect;


(i) It does not make any Tax election;


(j) It does not commence or take any action or fail to take any action which
would result in the commencement of any Proceeding;


(k) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets, other than in the Ordinary Course
of Business; (ii) incur, assume or prepay any indebtedness, Indebtedness or
obligation or any other liabilities or issue any debt securities, other than in
the Ordinary Course of Business; (iii) assume, guarantee, endorse for the
obligations of any other person, other than in the Ordinary Course of Business;
(iv) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the Ordinary Course of Business; or (v) fail to
maintain insurance consistent with past practices for its business and property;


(l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;


(m) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other rights of any type or scope
with respect to any of its services, products or technology;


(n) It does not hire any new officer-level employee;


(o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;


(p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and


(q) It does not enter into any transaction or take any other action that likely
would cause or constitute a Breach of any representation or warranty made by it
in this Agreement.


4.3 FILINGS AND CONSENTS; COOPERATION.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC shall ensure that:


(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC or the Shareholders in connection with the execution and
delivery of any of the Transactional Agreements, or in connection with the
consummation or performance of the Exchange, is made or given as soon as
possible after the date of this Agreement;




































21

 
 

--------------------------------------------------------------------------------

 

(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or
the Shareholders in connection with the execution and delivery of any of the
Transactional Agreements, or in connection with the consummation or performance
of the Exchange, is obtained as soon as possible after the date of this
Agreement and remains in full force and effect through the Closing Date;


(c) It promptly delivers to HOME SYSTEM GROUP a copy of each filing made, each
notice given and each Consent obtained by HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC during the Pre-Closing Period; and


(d) During the Pre-Closing Period, it and its Representatives cooperate with
HOME SYSTEM GROUP and HOME SYSTEM GROUP's Representatives, and prepare and make
available such documents and take such other actions as HOME SYSTEM GROUP may
request in good faith, in connection with any filing, notice or Consent that
HOME SYSTEM GROUP is required or elects to make, give or obtain.


4.4 NOTIFICATION; UPDATES TO DISCLOSURE SCHEDULES.


(a) During the Pre-Closing Period, each of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC shall promptly notify HOME SYSTEM GROUP in writing of:


(i) the discovery by it of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement which is contrary
to any representation or warranty made by it in this Agreement or in any of the
other Transactional Agreements, or that would upon the giving of notice or lapse
of time, result in any of its representations and warranties set forth in this
agreement to become untrue or otherwise cause any of the conditions of Closing
set forth in Article VI or Article VII not to be satisfied;


(ii) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the express written consent of HOME SYSTEM GROUP) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;


(b) If any event, condition, fact or circumstances that is required to be
disclosed pursuant to Section 4.4(a) requires any material change in the HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC Disclosure Schedule, or if any such
event, condition, fact or circumstance would require such a change assuming the
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC Disclosure Schedule were dated as
of the date of the occurrence, existence or discovery of such event, condition,
fact or circumstances, then HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, as
applicable, shall promptly deliver to HOME SYSTEM GROUP an update to the HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC Disclosure Schedule specifying such
change (a "DISCLOSURE SCHEDULE UPDATE").


(c) It will promptly update any relevant and material information provided to
HOME SYSTEM GROUP after the date hereof pursuant to the terms of this Agreement.


































22

 
 

--------------------------------------------------------------------------------

 

4.5 COMMERCIALLY REASONABLE EFFORTS.


During the Pre-Closing Period, each of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC shall use its commercially reasonable efforts to cause the conditions
set forth in Article VI and Article VII to be satisfied on a timely basis and so
that the Closing can take place on or before January 30, 2007 in accordance with
Section 1.5, and shall not take any action or omit to take any action, the
taking or omission of which would or could reasonably be expected to result in
any of the representations and warranties of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC set forth in this Agreement becoming untrue, or in any of the
conditions of Closing set forth in Article VI or Article VII not being
satisfied.


4.6 CONFIDENTIALITY; PUBLICITY.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC shall ensure that:


(a) It and its Representatives keep strictly confidential the existence and
terms of this Agreement prior to the issuance or dissemination of any mutually
agreed upon press release or other disclosure of the Exchange; and


(b) neither it nor any of its Representatives issues or disseminates any press
release or other publicity or otherwise makes any disclosure of any nature (to
any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange;


except in each case to the extent that it is required by law to make any such
disclosure regarding such transactions or as separately agreed by the parties;
provided, however, that if it is required by law to make any such disclosure,
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC advises HOME SYSTEM GROUP, at
least five business days before making such disclosure, of the nature and
content of the intended disclosure.


ARTICLE V.


COVENANTS OF HOME SYSTEM GROUP


5.1 NOTIFICATION.


During the Pre-Closing Period, HOME SYSTEM GROUP shall promptly notify HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC in writing of:


(a) the discovery by HOME SYSTEM GROUP of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by HOME SYSTEM GROUP in
this Agreement; and,


(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC) and
that is contrary to any representation or warranty made by HOME SYSTEM GROUP in
this Agreement;
































23

 
 

--------------------------------------------------------------------------------

 

5.2 FILINGS AND CONSENTS; COOPERATION.


HOME SYSTEM GROUP shall ensure that:


(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by HOME SYSTEM GROUP in
connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;


(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by HOME SYSTEM GROUP in connection with the execution
and delivery of any of the Transactional Agreements, or in connection with the
consummation or performance of the Exchange, is obtained as soon as possible
after the date of this Agreement and remains in full force and effect through
the Closing Date;


(c) HOME SYSTEM GROUP promptly delivers to HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC a copy of each filing made, each notice given and each Consent
obtained by HOME SYSTEM GROUP during the Pre-Closing Period; and


(d) During the Pre-Closing Period, HOME SYSTEM GROUP and its Representatives
cooperate with HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and their
Representatives, and prepare and make available such documents and take such
other actions as HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC may request in
good faith, in connection with any filing, notice or Consent that HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC is required or elects to make, give or
obtain.


5.3 COMMERCIALLY REASONABLE EFFORTS.


During the Pre-Closing Period, HOME SYSTEM GROUP shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before January 31, 2007 or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or HOME SYSTEM GROUP set
forth in this Agreement becoming untrue or in any of the conditions of closing
set forth in Article VI or Article VII not being satisfied.


5.4 DISCLOSURE OF CONFIDENTIAL INFORMATION.


(a) Each of HOME SYSTEM GROUP, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
and the Shareholders acknowledges and agrees that it may receive Confidential
Information in connection with this Transaction including without limitation,
the HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC Disclosure Schedule and any
information disclosed during the due diligence process, the public disclosure of
which will harm the disclosing party's business. The Receiving Party may use
Confidential Information only in connection with the Transaction. The results of
the due diligence review may not be used for any other purpose other than in
connection with the Transaction. Except as expressly provided in this Agreement,
the Receiving Party shall not disclose Confidential Information to anyone
without the Disclosing Party's prior written consent. The Receiving Party shall
take all reasonable measures to avoid disclosure, dissemination or unauthorized
use of Confidential Information, including, at a minimum, those measures it
takes to protect its own confidential information of a similar nature. The
Receiving Party shall not export any Confidential Information in any manner
contrary to the export regulations of the governmental jurisdiction to which it
is subject.






















24

 
 

--------------------------------------------------------------------------------

 

(b) The Receiving Party may disclose Confidential Information as required to
comply with binding orders of governmental entities that have jurisdiction over
it, provided that the Receiving Party (i) gives the Disclosing Party reasonable
notice (to the extent permitted by law) to allow the Disclosing Party to seek a
protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.


(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party's disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party's patents, copyrights, trade secrets,
trademarks or other intellectual property rights.


(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.


(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party's written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal department
for use only in the event a dispute arises between the parties related to the
Transaction and only in connection with that dispute. At the Disclosing Party's
option, the Receiving Party shall provide written certification of its
compliance with this Section.


5.5 INDEMNIFICATION.


(a) Each of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and the Shareholders,
jointly and severally, each shall defend, indemnify and hold harmless HOME
SYSTEM GROUP, and its respective employees, officers, directors, stockholders,
controlling persons, affiliates, agents, successors and assigns (collectively,
the "HOME SYSTEM GROUP Indemnified Persons"), and shall reimburse the HOME
SYSTEM GROUP Indemnified Person, for, from and against any loss, liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys' fees) or diminution of value, whether or not involving a
third-party claim (collectively, "Damages"), directly or indirectly, relating
to, resulting from or arising out of:


(i) any untrue representations, misrepresentations or breach of warranty by or
of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the Shareholders contained
in or pursuant to this Agreement, and the HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC Disclosure Schedule;












































25

 
 

--------------------------------------------------------------------------------

 

(ii) any breach or nonfulfillment of any covenant, agreement or other obligation
by or of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the Shareholders
(only to the extent made or occurring prior to or at the Closing) contained in
or pursuant to this Agreement, the Transaction Agreements executed by HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC or any of the Shareholders in their
individual capacity, the HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
Disclosure Schedule, or any of the other agreements, documents, schedules or
exhibits to be entered into by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or
any of the Shareholders in their individual capacity pursuant to or in
connection with this Agreement;


(iii) all of Pre-Closing liabilities of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC or the Shareholders; and


(iv) any liability, claim, action or proceeding of any kind whatsoever, whether
instituted or commenced prior to or after the Closing Date, which directly or
indirectly relates to, arises or results from, or occurs in connection with
facts or circumstances relating to the conduct of business of HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC, or the assets of HOLY (H.K) LIMITED AND OCEANIC
WELL PROFIT INC, or events or circumstances existing on or prior to the Closing
Date.


(b) HOME SYSTEM GROUP shall defend, indemnify and hold harmless HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC and its respective affiliates, agents,
successors and assigns (collectively, the "HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC Indemnified Persons"), and shall reimburse the HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC Indemnified Persons, for, from and against any Damages,
directly or indirectly, relating to, resulting from or arising out of:


(i) any untrue representation, misrepresentation or breach of warranty by or of
HOME SYSTEM GROUP contained in or pursuant to this Agreement;


(ii) any breach or nonfulfillment of any covenant, agreement or other
obligations by or of HOME SYSTEM GROUP contained in or pursuant to this
Agreement, the Transaction Agreements or any other agreements, documents,
schedules or exhibits to be entered into or delivered to pursuant to or in
connection with this Agreement.


(c) Promptly after receipt by an indemnified Party under Section 5.6 of this
Agreement of notice of a claim against it ("Claim"), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party's failure to give such notice.


(c) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.






































26

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI.


CLOSING CONDITIONS OF HOME SYSTEM GROUP


HOME SYSTEM GROUP's obligations to effect the Closing and consummate the
Exchange are subject to the satisfaction of each of the following conditions:


6.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.


The representations and warranties of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC and the Shareholders in this Agreement shall have been true and correct as
of the date of this Agreement and shall be true and correct on and as of the
Closing. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and the Shareholders
shall have performed all obligations in this Agreement required to be performed
or observed by them on or prior to the Closing.


6.2 ADDITIONAL CONDITIONS TO CLOSING.


(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.


(b) HOME SYSTEM GROUP shall have obtained an opinion stating that the terms of
the Exchange are fair, just and equitable to HOME SYSTEM GROUP and its
shareholders.


(c) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any Governmental Body
which are necessary for the consummation of the Exchange, other than those the
failure to obtain which would not materially adversely affect the consummation
of the Exchange or in the aggregate have a material adverse effect on HOME
SYSTEM GROUP and its subsidiaries, taken as a whole, shall have been filed,
occurred or been obtained (all such permits, approvals, filings and consents and
the lapse of all such waiting periods being referred to as the "REQUISITE
REGULATORY APPROVALS") and all such Requisite Regulatory Approvals shall be in
full force and effect.


(d) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon HOME
SYSTEM GROUP or its subsidiaries or HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC, including, without limitation, requirements relating to the disposition of
assets, which in any such case would so materially adversely impact the economic
or business benefits of the Exchange as to render inadvisable the consummation
of the Exchange.




































27

 
 

--------------------------------------------------------------------------------

 

6.3 PERFORMANCE OF AGREEMENTS.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the Shareholders, as the case
may be, shall have executed and delivered each of the agreements, instruments
and documents required to be executed and delivered, and performed all actions
required to be performed by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or
any of the Shareholders, as the case may be, pursuant to this Agreement, except
as HOME SYSTEM GROUP has otherwise consented in writing.


6.4 CONSENTS.


Each of the Consents identified or required to have been identified in the HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC Disclosure Schedule shall have been
obtained and shall be in full force and effect, other than those Consents, which
have been expressly waived by HOME SYSTEM GROUP.


6.5 NO MATERIAL ADVERSE CHANGE AND SATISFACTORY DUE DILIGENCE.


There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC since the date of this Agreement as
determined by HOME SYSTEM GROUP in its discretion. HOME SYSTEM GROUP shall be
satisfied in all respects with the results of its due diligence review of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC.


6.6 HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC CLOSING CERTIFICATES.


In addition to the documents required to be received under this Agreement, HOME
SYSTEM GROUP shall also have received the following documents:


(a) copies of resolutions of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC,
certified by a Secretary, Assistant Secretary or other appropriate officer of
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, authorizing the execution,
delivery and performance of this Agreement and other Transactional Agreements;


(b) good standing certificate from China of HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC; and


(c) such other documents as HOME SYSTEM GROUP may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, (ii) evidencing the compliance
by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, or the performance by HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC of, any covenant or obligation set
forth in this Agreement or any of the other Transactional Agreements, (iii)
evidencing the satisfaction of any condition set forth in Article VII or this
Article VI, or (iv) otherwise facilitating the consummation or performance of
the Exchange.


6.7 TRANSACTIONAL AGREEMENTS.


Each Person (other than HOME SYSTEM GROUP) shall have executed and delivered
prior to or on the Closing Date all Transactional Agreements to which it is to
be a party.




























28

 
 

--------------------------------------------------------------------------------

 

6.8 RESIGNATION OF DIRECTORS AND OFFICERS.


HOME SYSTEM GROUP shall have received a written resignation from each of the
directors and officers of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
effective as of the Closing.


6.9 DELIVERY OF STOCK CERTIFICATES, MINUTE BOOK AND CORPORATE SEAL.


The Shareholders shall have delivered to HOME SYSTEM GROUP the stock books,
stock ledgers, minute books and corporate seals of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC.


ARTICLE VII.


CLOSING CONDITIONS OF THE SHAREHOLDERS


The Shareholders' obligations to effect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:


7.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.


The representations and warranties of HOME SYSTEM GROUP in this Agreement shall
have been true and correct as of the date of this Agreement and shall be true
and correct on and as of the Closing and HOME SYSTEM GROUP shall have performed
all obligations in this Agreement required to be performed or observed by them
on or prior to the Closing.


7.2 ADDITIONAL CONDITIONS TO CLOSING.


(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and transfer of the Acquisition Shares
by HOME SYSTEM GROUP and the transfer of the Shares by HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC shall have been received.


(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All Requisite
Regulatory Approvals shall have been filed, occurred or been obtained and all
such Requisite Regulatory Approvals shall be in full force and effect.


(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon the
Surviving Corporation or its subsidiaries (or, in the case of any disposition of
assets required in connection with such Requisite Regulatory Approval, upon HOME
SYSTEM GROUP, its subsidiaries or HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC, or any of their subsidiaries), including, without limitation, requirements
relating to the disposition of assets, which in any such case would so
materially adversely impact the economic or business benefits of the Exchange as
to render inadvisable the consummation of the Exchange.


























29

 
 

--------------------------------------------------------------------------------

 

7.3 HOME SYSTEM GROUP CLOSING CERTIFICATES.


The Shareholders shall have received the following documents:


(a) copies of resolutions of HOME SYSTEM GROUP, certified by a Secretary,
Assistant Secretary or other appropriate officer of HOME SYSTEM GROUP,
authorizing the execution, delivery and performance of the Transactional
Agreements and the Exchange;


(b) good standing certificates for the State of Nevada; and


(c) such other documents as HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC may
request in good faith for the purpose of (i) evidencing the accuracy of any
representation or warranty made by HOME SYSTEM GROUP, (ii) evidencing the
compliance by HOME SYSTEM GROUP with, or the performance by HOME SYSTEM GROUP
of, any covenant or obligation set forth in this Agreement or any of the other
Transactional Agreements, (iii) evidencing the satisfaction of any condition set
forth in Article VI or this Article VII, or (iv) otherwise facilitating the
consummation or performance of the Exchange.


7.4 NO MATERIAL ADVERSE CHANGE.


There shall not have been any material adverse change in HOME SYSTEM GROUP's
business, condition, assets, liabilities, operations or financial performance
since the date of this Agreement.


7.5 PERFORMANCE OF AGREEMENTS.


HOME SYSTEM GROUP shall have executed and delivered each of the agreements,
instruments and documents required to be executed and delivered, and performed
all actions required by HOME SYSTEM GROUP pursuant to this Agreement, except as
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and the Shareholders have
otherwise consented in writing.


7.6 CONSENTS.


Each of the Consents identified or required to have been identified in
Section 3.4 shall have been obtained and shall be in full force and effect,
other than those Consents the absence of which shall not have a material adverse
effect on HOME SYSTEM GROUP.














































30

 
 

--------------------------------------------------------------------------------

 

7.7 HOME SYSTEM GROUP STOCK.


On the Closing Date, shares of HOME SYSTEM GROUP Common Stock shall not be
eligible for quotation on the NASDQA market. .


ARTICLE VIII.


FURTHER ASSURANCES


Each of the parties hereto agrees that it will, from time to time after the date
of the Agreement, execute and deliver such other certificates, documents and
instruments and take such other action as may be reasonably requested by the
other party to carry out the actions and transactions contemplated by this
Agreement, including the closing conditions described in Articles VI and VII.
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC and the Shareholders shall
reasonably cooperate with HOME SYSTEM GROUP in its of the books and records of
HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, or in preparing any solicitation
materials to be sent to the shareholders of HOME SYSTEM GROUP in connection with
the approval of the Exchange and the transactions contemplated by the
Transactional Agreements.


ARTICLE IX.


TERMINATION


9.1 TERMINATION.


This Agreement may be terminated and the Exchange abandoned at any time prior to
the Closing Date:


(a) by mutual written consent of HOME SYSTEM GROUP, HOLY (H.K) LIMITED, OCEANIC
WELL PROFIT INC and the Shareholders;


(b) by HOME SYSTEM GROUP if the Financial Statements of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC for the prior three fiscal years do not disclose minimum
revenues of RMB 1 million or if it is not satisfied with the results of its due
diligence of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC for any reason;


(c) by HOME SYSTEM GROUP if (i) there is a material Breach of any covenant or
obligation of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the
Shareholders; provided however, that if such Breach or Breaches are capable of
being cured prior to the Closing Date, such Breach or Breaches shall not have
been cured within 10 days of delivery of the written notice of such Breach, or
(ii) HOME SYSTEM GROUP reasonably determines that the timely satisfaction of any
condition set forth in Article VI has become impossible or impractical (other
than as a result of any failure on the part of HOME SYSTEM GROUP to comply with
or perform its covenants and obligations under this Agreement or any of the
other Transactional Agreements);


(d) by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC if (i) there is a material
Breach of any covenant or obligation of HOME SYSTEM GROUP; provided however,
that if such Breach or Breaches are capable of being cured prior to the Closing
Date, such Breach or Breaches shall not have been cured within 10 days of
delivery of the written notice of such Breach, or (ii) HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC reasonably determines that the timely satisfaction of
any condition set forth in Article VII has become impossible or impractical
(other than as a result of any failure on the part of HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC or any Shareholder to comply with or perform any
covenant or obligation set forth in this Agreement or any of the other
Transactional Agreements);




















31

 
 

--------------------------------------------------------------------------------

 

(e) by HOME SYSTEM GROUP if the Closing has not taken place on or before January
31, 2006 (except if as a result of any failure on the part of HOME SYSTEM GROUP
to comply with or perform its covenants and obligations under this Agreement or
in any other Transactional Agreement);


(f) by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC if the Closing has not
taken place on or before January 30, 2007 (except if as a result of the failure
on the part of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC or the
Shareholders to comply with or perform any covenant or obligation set forth in
this Agreement or in any other Transactional Agreement);


(g) by any of HOME SYSTEM GROUP, on the one hand or HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC, on the other hand, if any court of competent
jurisdiction in the United States or other United States governmental body shall
have issued an order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting the Exchange and such order, decree, ruling
or any other action shall have become final and non-appealable; provided,
however, that the party seeking to terminate this Agreement pursuant to this
clause (f) shall have used all commercially reasonable efforts to remove such
order, decree or ruling; or


(h) The parties hereby agree and acknowledge that a breach of the provisions of
Sections y4.1, y4.2, y4.3, y4.4 and y4.6 are, without limitation, material
Breaches of this Agreement.


9.2 TERMINATION PROCEDURES.


If HOME SYSTEM GROUP wishes to terminate this Agreement pursuant to Section 9.1,
HOME SYSTEM GROUP shall deliver to the Shareholders, HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC a written notice stating that HOME SYSTEM GROUP is
terminating this Agreement and setting forth a brief description of the basis on
which HOME SYSTEM GROUP is terminating this Agreement. If HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC wishes to terminate this Agreement pursuant to Section
9.1, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, as applicable, shall
deliver to HOME SYSTEM GROUP a written notice stating that HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC is terminating this Agreement and setting forth a
brief description of the basis on which HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC is terminating this Agreement.


9.3 EFFECT OF TERMINATION.


In the event of termination of this Agreement as provided above, this Agreement
shall forthwith have no further effect. Except for a termination resulting from
a Breach by a party to this Agreement, there shall be no liability or obligation
on the part of any party hereto. In the event of a breach, the remedies of the
non-breaching party shall be to seek damages from the breaching party or to
obtain an order for specific performance, in addition to or in lieu of other
remedies provided herein. Upon request after termination, each party will
redeliver or, at the option of the party receiving such request, destroy all
reports, work papers and other material of any other party relating to the
Exchange, whether obtained before or after the execution hereof, to the party
furnishing same; provided, however, that HOLY (H.K) LIMITED AND OCEANIC WELL
PROFIT INC and the Shareholders shall, in all events, remain bound by and
continue to be subject to
Section 4.6 and all parties shall in all events remain bound by and continue to
be subject to Section 5.4 and 5.5. .
































32

 
 

--------------------------------------------------------------------------------

 

Notwithstanding the above, both HOME SYSTEM GROUP, on the one hand, and HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC and the Shareholders, on the other
hand, shall be entitled to announce the termination of this Agreement by means
of a mutually acceptable press release.


ARTICLE X.


MISCELLANEOUS


10.1 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


All representations and warranties of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT
INC and the Shareholders in this Agreement and the HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC Disclosure Schedule shall survive shall survive
indefinitely. The right to indemnification, reimbursement or other remedy based
on such representations and warranties will not be affected by any investigation
conducted by the parties.


10.2 EXPENSES.


Except as otherwise set forth herein, each of the parties to the Exchange shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.


10.3 ENTIRE AGREEMENT.


This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.


10.4 COUNTERPARTS


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.


10.5 DESCRIPTIVE HEADINGS.


The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.






































33

 
 

--------------------------------------------------------------------------------

 

10.6 NOTICES.


Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier or registered or certified mail, postage prepaid, addressed
as follows:




If to HOME SYSTEM GROUP:
 
HOME SYSTEM GROUP  
Los Angeles U.S




If to HOLY (H.K) LIMITED or
OCEANIC WELL PROFIT INC:
Zhongshan China


If to the Shareholders:
To such address or addresses as a party shall have
previously designated by notice to the sender
given in accordance with this section.










10.7 CHOICE OF LAW


This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to choice of law principles. The parties
hereto each consent to the jurisdiction of the courts of the state of New York,
county of Los Angeles and to the federal courts located in the county of New
York, State of New York


10.8 BINDING EFFECT; BENEFITS


This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.






































34

 
 

--------------------------------------------------------------------------------

 

10.9 ASSIGNABILITY


Neither this Agreement nor any of the parties' rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.


10.10 WAIVER AND AMENDMENT


Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
and the Shareholders hereby acknowledge their intent that this Agreement
includes as a party any holder of capital stock in HOLY (H.K) LIMITED AND
OCEANIC WELL PROFIT INC at the time of Closing. HOME SYSTEM GROUP, HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC and the Shareholders therefore agree that
this Agreement may be amended, without the further consent of any party to this
Agreement, (i) to add as a new Shareholder any existing shareholder of HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC and
(ii) to modify Schedule 1 to reflect the addition of such shareholder.


10.11 ATTORNEYS' FEES.


In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys' and experts' fees and costs, in addition to such other relief as may
be granted.


10.12 SEVERABILITY.


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


10.13 CONSTRUCTION.


In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.








































35

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.


HOME SYSTEM GROUP


By:




Name: Wei Qiu Li


Title: CEO and Chairman


Holy (H.K) Limited


By:
Name:
Title:




OCEANIC WELL PROFIT INC


By:
Name:
Title:


SHAREHOLDERS:


See attached Shareholder signature pages


























































36

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


CERTAIN DEFINITIONS


For purposes of the Agreement (including this Exhibit A):


AGREEMENT. "Agreement" shall mean the Share Exchange Agreement to which this
Exhibit A is attached (including all Disclosure Schedules and all Exhibits), as
it may be amended from time to time.


APPROVED PLANS. "Approved Plans" shall mean a stock option or similar plan for
the benefit of employees or others, which has been approved by the shareholders
of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC.


AVERAGE HOME SYSTEM GROUP STOCK PRICE. "Average HOME SYSTEM GROUP Stock Price"
shall refer to the average of the closing price of the Common Stock of HOME
SYSTEM GROUP on the OTC Bulletin Board equaling to US$0.40 per share based upon
a valuation of HOME SYSTEM GROUP of $7,919,180 as determined by the parties.
 


BREACH. There shall be deemed to be a "Breach" of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, obligation or other provision.


CERTIFICATES. "Certificates" shall have the meaning specified in Section 1.3 of
the Agreement.


HOME SYSTEM GROUP. "HOME SYSTEM GROUP" shall have the meaning specified in the
first paragraph of the Agreement.


HOME SYSTEM GROUP COMMON STOCK. "HOME SYSTEM GROUP Common Stock" shall mean the
shares of common stock of HOME SYSTEM GROUP.


CLOSING. "Closing" shall have the meaning specified in Section 1.5 of the
Agreement.


CLOSING DATE. "Closing Date" shall have the meaning specified in Section 1.5 of
the Agreement.


CODE. "Code" shall have the meaning specified in the Recitals of this Agreement.














































37

 
 

--------------------------------------------------------------------------------

 

CONFIDENTIAL INFORMATION. "Confidential Information" shall mean all nonpublic
information disclosed by one party or its agents (the "Disclosing Party") to the
other party or its agents (the "Receiving Party") that is designated as
confidential or that, given the nature of the information or the circumstances
surrounding its disclosure, reasonably should be considered as confidential.
Confidential Information includes, without limitation (i) nonpublic information
relating to the Disclosing Party's technology, customers, vendors, suppliers,
business plans, intellectual property, promotional and marketing activities,
finances, agreements, transactions, financial information and other business
affairs, and (ii) third-party information that the Disclosing Party is obligated
to keep confidential.


Confidential Information does not include any information that (i) is or becomes
publicly available without breach of this Agreement, (ii) can be shown by
documentation to have been known to the Receiving Party at the time of its
receipt from the Disclosing Party, (iii) is received from a third party who, to
the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.


CONSENT. "Consent" shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).


DISCLOSURE SCHEDULE UPDATE. "Disclosure Schedule Update" shall have the meaning
specified in Section 4.4 of the Agreement.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC BALANCE SHEET. "HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC Balance Sheet" shall mean HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC's unaudited balance sheet at December 31, 2005.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC COMMON STOCK. "HOLY (H.K) LIMITED
AND OCEANIC WELL PROFIT INC Common Stock" shall mean the shares of common stock
of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC.


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC DISCLOSURE SCHEDULE. "HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC Disclosure Schedule" shall have the meaning
specified in introduction to Article II of the Agreement.


ENTITY. "Entity" shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.


ENVIRONMENTAL LAWS. "Environmental Laws" shall mean any Law or other requirement
relating to the protection of the environment, health, or safety from the
release or disposal of hazardous materials.


ENVIRONMENTAL PERMIT. "Environmental Permit" means all licenses, permits,
authorizations, approvals, franchises and rights required under any applicable
Environmental Law or Order.






























38

 
 

--------------------------------------------------------------------------------

 

EQUITY SECURITIES. "Equity Security" shall mean any stock or similar security,
including, without limitation, securities containing equity features and
securities containing profit participation features, or any security convertible
into or exchangeable for, with or without consideration, any stock or similar
security, or any security carrying any warrant, right or option to subscribe to
or purchase any shares of capital stock, or any such warrant or right.


EXCHANGE ACT. "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


GAAP. "GAAP" shall mean Generally Accepted Accounting Principles, applied on a
consistent basis.


GOVERNMENTAL AUTHORIZATION. "Governmental Authorization" shall mean any:


(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or


(b) right under any contract with any Governmental Body.


GOVERNMENTAL BODY. "Governmental Body" shall mean any:


(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;


(b) federal, state, local, municipal, foreign or other government;


(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); or


(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including any court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality.


INDEBTEDNESS. "Indebtedness" shall mean any obligation, contingent or otherwise.
Any obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.


INTELLECTUAL PROPERTY. "Intellectual Property" means all industrial and
intellectual property, including, without limitation, all U.S. and non-U.S.
patents, patent applications, patent rights, trademarks, trademark applications,
common law trademarks, Internet domain names, trade names, service marks,
service mark applications, common law service marks, and the goodwill associated
therewith, copyrights, in both published and unpublished works, whether
registered or unregistered, copyright applications, franchises, licenses,
know-how, trade secrets, technical data, designs, customer lists, confidential
and proprietary information, processes and formulae, all computer software
programs or applications, layouts, inventions, development tools and all
documentation and media constituting, describing or relating to the above,
including manuals, memoranda, and records, whether such intellectual property
has been created, applied for or obtained anywhere throughout the world.
























39

 
 

--------------------------------------------------------------------------------

 

KNOWLEDGE. A corporation shall be deemed to have "knowledge" of a particular
fact or matter only if a director or officer of such corporation has, had or
should have had knowledge of such fact or matter.


LAWS. "Laws" means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.


LIEN. "Lien" shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge, right of first refusal, encumbrance or other adverse claim or
interest of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.


MATERIAL ADVERSE EFFECT. "Material Adverse Effect" means any change, effect or
circumstance which, individually or in the aggregate, would reasonably be
expected to (a) have a material adverse effect on the business, assets,
financial condition or results of operations of the affected party, in each case
taken as a whole or (b) materially impair the ability of the affected party to
perform its obligations under this Agreement and the Transaction Agreements,
excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, (ii) changes in the United States securities markets generally, or
(iii) changes in general economic, currency exchange rate, political or
regulatory conditions in industries in which the affected party operates.


MATERIAL CONTRACT. "Material Contract" means any and all agreements, contracts,
arrangements, understandings, leases, commitments or otherwise, providing for
potential payments by or to the company in excess of $10,000, and the
amendments, supplements and modifications thereto.


ORDER. "Order" shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Body.


ORDINARY COURSE OF BUSINESS. "Ordinary Course of Business" shall mean an action
taken by HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC if (i) such action is
taken in normal operation, consistent with past practices, (ii) such action is
not required to be authorized by the Shareholders, Board of Directors or any
committee of the Board of the Directors or other governing body of HOLY (H.K)
LIMITED AND OCEANIC WELL PROFIT INC and (iii) does not require any separate or
special authorization or consent of any nature by any Governmental Body or third
party.
















































40

 
 

--------------------------------------------------------------------------------

 

PERMITTED LIENS. "Permitted Liens" shall mean (a) Liens for Taxes not yet
payable or in respect of which the validity thereof is being contested in good
faith by appropriate proceedings and for the payment of which the relevant party
has made adequate reserves; (b) Liens in respect of pledges or deposits under
workmen's compensation laws or similar legislation, carriers, warehousemen,
mechanics, laborers and material men and similar Liens, if the obligations
secured by such Liens are not then delinquent or are being contested in good
faith by appropriate proceedings conducted and for the payment of which the
relevant party has made adequate reserves; and (c) statutory Liens incidental to
the conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.


PERSON. "Person" shall mean any individual, Entity or Governmental Body.


PRE-CLOSING PERIOD. "Pre-Closing Period" shall mean the period commencing as of
the date of the Agreement and ending on the Closing Date.


PROCEEDING. "Proceeding" shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel.


REPRESENTATIVES. "Representatives" of a specified party shall mean officers,
directors, employees, attorneys, accountants, advisors and representatives of
such party, including, without limitation, all subsidiaries of such specified
party, and all such Persons with respect to such subsidiaries. The Related
Persons of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC shall be deemed to be
"Representatives" of HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC, as
applicable.


SEC. "SEC" shall mean the Securities and Exchange Commission.


SECURITIES ACT. "Securities Act" shall mean the Securities Act of 1933, as
amended.


TAXES. "Taxes" shall mean all foreign, federal, state or local taxes, charges,
fees, levies, imposts, duties and other assessments, as applicable, including,
but not limited to, any income, alternative minimum or add-on, estimated, gross
income, gross receipts, sales, use, transfer, transactions, intangibles, ad
valorem, value-added, franchise, registration, title, license, capital, paid-up
capital, profits, withholding, payroll, employment, unemployment, excise,
severance, stamp, occupation, premium, real property, recording, personal
property, federal highway use, commercial rent, environmental (including, but
not limited to, taxes under Section 59A of the Code) or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest, penalties or additions to
tax with respect to any of the foregoing; and "Tax" means any of the foregoing
Taxes.






































41

 
 

--------------------------------------------------------------------------------

 

TAX GROUP. "Tax Group" shall mean any federal, state, local or foreign
consolidated, affiliated, combined, unitary or other similar group of which HOLY
(H.K) LIMITED AND OCEANIC WELL PROFIT INC is now or was formerly a member.


TAX RETURN. "Tax Return" shall mean any return, declaration, report, claim for
refund or credit, information return, statement or other similar document filed
with any Governmental Body with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof. TRANSACTIONAL
AGREEMENTS. "Transactional Agreements" shall mean:


(a) this Agreement; and






























































































42

 
 

--------------------------------------------------------------------------------

 









 








































































































43

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


Holy (H.K) Limited Shareholders





 
Name and Address
Number of Shares
Yu Kaming
 
10,000







OCEANIC WELL PROFIT INC


 
Name and Address
Number of Shares
Holy (H.K) Limited
   























































































44

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC DISCLOSURE SCHEDULE



 
 

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE


SHARE EXCHANGE AGREEMENT
AMONG
HOME SYSTEM GROUP,
Holy (H.K) LIMITED,
OCEANIC WELL PROFIT INC
AND THE SHAREHOLDERS NAMED THEREIN


A. The undersigned shareholder of Holy (H.K) Limited desires to enter into the
Share Exchange Agreement dated December 11, 2006 (the "AGREEMENT"), among HOME
SYSTEM GROUP, Holy (H.K) Limited, OCEANIC WELL PROFIT INC and the shareholders
of Holy (H.K) Limited. therein, a copy of which has been delivered to the
undersigned.


B. The undersigned hereby adopts, accepts and agrees to all of the terms and
provisions of the Agreement.


C. This Counterpart Signature Page has been executed by the under signed
Shareholder. The parties to the Agreement are hereby authorized to attach this
Counterpart Signature Page to a copy of the Agreement, together with executed
Counterpart Signature Pages of the other Shareholders. The undersigned agrees
that when this Counterpart Signature Page has been appended to the Agreement,
the Agreement shall thereupon become a binding agreement between the
undersigned, HOME SYSTEM GROUP, HOLY (H.K) LIMITED AND OCEANIC WELL PROFIT INC
and other Shareholders who have executed similar Counterpart Signature Pages,
enforceable against the undersigned in accordance with its terms, without
further action by the undersigned.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Counterpart
Signature Page as of the 11th day of 2006.


SHAREHOLDER:


By:
Name:



